             Case 1:18-cv-07380-PGG Document 83 Filed 11/01/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PEARSON EDUCATION, INC. et al.,                          Case No.: 1:18-cv-07380-PGG

                              Plaintiffs,
         -against-                                       APPLICATION TO WITHDRAW

DOE 1 D/B/A ANYTHING YOU CAN IMAGINE
et al.,

                              Defendants.


        PLEASE TAKE NOTICE that I, Kerianne Losier, respectfully request the withdrawal of

my appearance as counsel for Defendant Borgasorus Books, Inc., and further request removal from

the Court’s electronic filing notification system for this action. As of November 2, 2018, I will no

longer be employed at Wilson Elser Moskowitz Edelman & Dicker LLP on account of my

acceptance of a new position. Wilson Elser Moskowitz Edelman & Dicker LLP shall remain

counsel of record for Borgasorus Books, Inc.

Dated: November 1, 2018
       New York, NY                            Respectfully submitted,

                                               By: /s/ Kerianne Losier___________
                                               Kerianne Losier
                                               Wilson Elser Moskowitz Edelman & Dicker LLP
                                               150 E 42nd Street
                                               New York, NY 10017
                                               Tel.: 212-490-3000
                                               Kerianne.Losier@wilsonelser.com




9405492v.1
